                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA

     Kanisha Anne Shani Wall,            )     C/A No.: 3:18-1225-TLW-SVH
                                         )
                       Plaintiff,        )
                                         )
           vs.                           )                ORDER
                                         )
     Enterprise Holding, Inc.,           )
                                         )
                       Defendant.        )
                                         )

        This matter comes before the court on the motion of Kanisha Anne

Shani Wall (“Plaintiff”) to amend her complaint [ECF No. 31] and

Defendant’s motion to dismiss [ECf No. 19]. The motions having been fully

briefed [ECF Nos. 23, 30, 32, 34], they are ripe for disposition.

I.      Motion to Amend

        In the body of her proposed amended complaint, Plaintiff requests the

court to accept her “amendment to Jurisdiction and venue number (5).” [ECF

No. 31]. Paragraph number five of the proposed amended complaint

acknowledges that Defendant attached an affidavit indicating she served

Defendant at an incorrect address. Id.; see also ECF No. 19-1. The affidavit is

signed by Michelle Robson, Group Risk Manager for Enterprise Leasing

Company—Southeast, LLC (“Enterprise Leasing”) and states there is no such

entity as Enterprise Holdings, Inc., but that Enterprise Leasing is the correct

party. [ECF No. 19-1 at ¶¶ 1–4]. She also provides the correct address for
Enterprise Leasing’s registered agent. Id. at ¶ 5. Plaintiff’s proposed

amended complaint acknowledges the address provided in Robson’s affidavit,

but does not change the name of Defendant.

      “[L]eave [to amend] shall be freely given when justice so requires.” Fed.

R. Civ. P. 15(a). “A motion to amend should be denied only when the

amendment would be prejudicial to the opposing party, there has been bad

faith on the part of the moving party, or the amendment would be futile.”

HCMF Corp. v. Allen, 238 F.3d 273, 276 (4th Cir. 2001) (internal quotation

marks omitted); see also Gordon v. Leeke, 574 F.2d 1147, 1152-53 (4th Cir.

1978) (a pro se litigant is entitled to the opportunity to amend his pleadings if

he has alleged a potentially meritorious cause of action).

      Plaintiff’s proposed amendment is futile because she has not corrected

the name of the defendant and her acknowledgment of the correct address

does not cure her failure to effect service. Therefore, Plaintiff’s motion to

amend is denied. However, the Clerk of Court is directed to substitute

Enterprise Leasing Company—Southeast, LLC, as the proper defendant in

this action.

II.   Service of Process

      Enterprise Leasing filed a motion to dismiss Plaintiff’s complaint based

on failure to properly perfect service of process. [ECF No. 19]. Plaintiff has

not properly served Enterprise Leasing pursuant to Fed. R. Civ. P. 4.

                                        2
However, Rule 4(m) also states that if the plaintiff shows good cause for the

failure to properly serve a defendant, the court should extend by an

appropriate amount the time for service. Plaintiff immediately attempted to

serve the defendant upon being issued a summons, although she ultimately

did not perfect service pursuant to Rule 4’s requirements, as the named

defendant is incorrect and the documents were not mailed to the correct

address for the proper party.

      Counsel for Enterprise Leasing is directed to advise the court by

October 25, 2018, via a short filing on the docket whether they are authorized

to accept service on behalf of Enterprise Leasing. If counsel is not authorized

to accept service, the undersigned plans to extend Plaintiff’s deadline for

perfecting service of process. If counsel is authorized to accept service,

Enterprise Leasing’s motion to dismiss will be rendered moot and it will have

21 days to answer or otherwise plead.

      IT IS SO ORDERED.



October 15, 2018                            Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge




                                        3
